Citation Nr: 0200293	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  96-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to the assignment of higher initial 
disability rating for the service-connected residuals of a 
left great toe fracture, currently rated as noncompensable.

2.  Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.  He also has several years of subsequent inactive 
National Guard and/or Reserve duty, as well as a period of 
active duty for training for the period January 14, 1991 to 
February 15, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection for a great left toe disability and assigned a 
noncompensable disability rating therefore, but denied 
service connection for heart disease.  The appellant appeared 
and testified before the undersigned Board Member at a 
September 21, 2001, Board hearing sitting in Cleveland, Ohio.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a left 
great toe fracture is productive of moderate foot injuries. 

2.  The medical evidence includes clear and unmistakable 
evidence that heart disease existed prior to the appellant's 
active duty for training service in January and February 
1991. 

3.  The medical evidence does not show the veteran's 
preexisting heart disease permanently increased in severity 
during service.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 10 percent 
disability rating for residuals of a left great toe fracture 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2001).

2.  The appellant's heart disease was not aggravated by the 
veteran's active duty for training service.  38 U.S.C.A. 
§§ 101(22), (24), 1110, 1111, 1153, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Great Toe Disability Rating

The appellant contends that the severity of his service-
connected residuals for a left great toe fracture is greater 
than the assigned disability rating reflects.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which allows for ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board characterized the rating issue on appeal as 
a claim for a higher initial rating.  As such, consideration 
must be given to whether a higher rating is warranted for any 
period of time from the effective date of the award - a 
practice know as "staged ratings."  Fenderson, supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

Pursuant to a May 1995 RO rating decision, the appellant was 
initially service-connected for the residuals of a great left 
toe fracture and assigned a noncompensable disability rating, 
effective December 14, 1992.

The relevant medical evidence includes the service medical 
records (SMRs), which reveal that the appellant sustained a 
comminuted fracture to the left great toe in January 1991, 
while serving on active duty for training. 

A September 1993 VA treatment record showing that the veteran 
was complaining of pain in his left great toe as a result of 
the injury he sustained in service.  Objectively, there were 
no swelling or signs of acute inflammation.  

A December 1994 VA feet examination report recounts the 
appellant's history of fracturing his left great toe in 
service and his complaints of pain on walking.  Physical 
examination of the left great toe revealed a slight 
enlargement of the interphalangeal joint.  Flexion was noted 
to be reduced, measuring from 0 degrees to 20 degrees.  There 
was no redness or other deformity.  The diagnosis was 
residuals of a fracture of the left great toe.  

A September 1997 VA feet examination report notes the 
appellant's history of sustaining a fracture to the great 
left toe during service and recites the veteran's complaints 
of resultant pain and balance problems.  Objectively, the 
injury appeared to be well healed.  Posture, appearance, and 
gait were normal, and there were no functional abnormalities, 
deformities, or secondary skin or vascular changes.  The 
diagnosis was as follows:  "[h]ealed fracture of the left 
great toe with some residual neuralgia.  I think it does 
cause him some discomfort, particularly when he walks long 
distances."

A September 1999 VA feet examination report recites the 
appellant's history of incurring a fracture to the great left 
toe in service and recounts the veteran's complaints of pain 
and swelling when walking too far or standing for too long.  
Objectively, there was no obvious difference in shape between 
and left and right toes, and there was no edema.  The 
appellant could walk without difficulty, but he did favor his 
left foot slightly, and he claimed that he could not toe walk 
due to pain.  Active range of motion of the left great toe 
was reduced to 20 degrees.  There was minimal tenderness of 
the left great toe joint space.  The diagnosis was status 
post fracture of the left big toe with residual aching pain.  
A contemporaneous x-ray report of the left foot revealed no 
acute fracture or dislocation, nor was there any indications 
of deformity or an old healed fracture of the great left toe.  
No arthritic changes were detected.  

The remaining evidence consists of the appellant's variously 
dated written statements, January 1997 RO hearing transcript, 
and September 2001 Travel Board hearing transcript. 

The appellant's great left toe disability has been rated by 
the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5171, which 
provides for a minimum 10 percent disability rating for an 
amputation of the great toe without metatarsal involvement.  
However, as the appellant's left great toe has not been 
amputated, the Board finds that the application of Diagnostic 
Code 5171 to the appellant's disability is inappropriate.

Upon review of the rating schedule, the Board finds that the 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
appropriate, as it provides the guidelines for evaluating 
"[f]oot injuries, other."  Under this regulation, a 30 
percent disability rating is warranted for "severe" foot 
injuries, a 20 percent disability rating is appropriate if 
such foot injuries are "moderately severe," and 10 percent 
disability rating is appropriate for "moderate" foot 
injuries.  

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that in resolving all 
reasonable doubt in favor of the appellant, the assignment of 
a 10 percent disability rating for moderate foot injuries is 
warranted.  The evidence of record shows that the appellant 
has long been complaining of pain in his left great toe, 
causing difficulty walking very far or standing for very 
long.  The December 1994 examination report notes that range 
of motion of the great toe was reduced, and that there was a 
slight enlargement of the interphalangeal joint.  The 
September 1997 examination report notes that the appellant 
suffered from some residual neuralgia that was thought to 
cause some discomfort with walking long distances.  The 
September 1999 examination report notes that the appellant 
favored his left foot slightly, could not toe walk due to 
pain, found that range of motion of the left great toe was 
reduced, and indicates that there was minimal tenderness of 
the left great toe joint space.  

In consideration of the medical findings in conjunction with 
the appellant's written statements and oral testimony, the 
Board concludes, upon resolution of reasonable doubt in the 
appellant's favor, that the assignment of the minimum 10 
percent disability rating is warranted for his service-
connected left great disability, as consistent with moderate 
foot injuries.  The Board notes, however, that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent under Diagnostic 
Code 5284, as the appellant's left great toe disability is 
not shown to be more than minimally disabling.  This 
conclusion is supported by the medical evidence of record, 
which generally found that the appellant's left great toe was 
well healed. 

In rendering this decision, the Board has applied the 
provisions of C.F.R. §§ 4.40, 4.45, and the guidelines of 
DeLuca in considering any functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, as well as weakened 
movement, excess fatigability and incoordination.  After 
considering all of the evidence of record and the applicable 
laws and regulations, the Board finds no basis for awarding 
the appellant a rating in excess of the10 percent disability 
rating assigned herein.  To the extent the appellant suffers 
from symptoms of limitation of motion, tenderness, pain on 
motion, weakness, etc., all such symptoms are considered to 
be encompassed by the assigned 10 percent rating.  

II.  Service Connection for Heart Disease

The appellant has filed a claim of entitlement to service 
connection for heart disease on the basis that his 
preexisting heart disease was aggravated while he was on 
active duty for training in January and February 1991.  
Specifically, the veteran contends that the emotional and 
physical stress of active duty for training caused the 
exacerbation of his heart ailment in March 1991.

At the outset, the Board notes before becoming entitled to 
status as a claimant for VA benefits, the appellant must 
first demonstrate by the preponderance of the evidence that 
he is a "veteran", or has "veteran" status, upon whose 
military service the claim for VA benefits is predicated.  
Unless the appellant is able to carry this initial burden, 
certain laws and resources administered by VA are not 
applicable or available.  Laruan v. West, 11 Vet. App. 80, 
84-86 (1998) en banc.  Therefore, even before the issue of 
whether the appellant's claim may be granted can be 
addressed, his status as a "veteran" must first be 
determined.  Laruan, supra.   Moreover, the question of 
whether the appellant is entitled to the presumption of 
soundness also depends upon whether the appellant can 
establish, by the preponderance of the evidence, that he has 
attained "veteran" status.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  

In regard to the appellant's service connection claim for 
heart disease, his pertinent service pertains to his 
participation with the National Guard for the period January 
14, 1991 to February 15, 1991, during which time he served on 
active duty for training.  Under the applicable law, a 
"veteran" is an individual who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  In addition, the 
term "active duty" means, in pertinent part, full-time duty 
in the Armed Forces, other than active duty for training.  
See 38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(c).  The term 
"active duty for training" means full-time duty in the 
Armed Forces performed by members of the Reserve Components 
or National Guard for training purposes.  

As alluded to earlier, for the merits of the appellant's 
claims to be considered by the Board, the appellant must 
first attain "veteran" status by showing that he had 
incurred an injury or disease during his period of active 
duty for training.  See 38 U.S.C.A. § 101(24); Paulson, 
7 Vet. App. at 469.  As the veteran has previously been 
service-connected for the residuals of a left great toe 
fracture as a result of an injury that occurred while he was 
on active duty for training in January 1991, the Board finds 
that the appellant is a "veteran" with respect to his heart 
disease claim, or any claim that he may have that arises out 
of his period of active duty for training during the period 
January 14, 1991, to February 15, 1991.  Paulson, supra.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b), the veteran is entitled to a presumption of sound 
condition upon entry into service, except for any defects, 
infirmities, or disorders noted at the time of the enlistment 
examination, or when clear and unmistakable evidence 
demonstrates that a disease or injury diagnosed during 
service existed prior to enlistment.  See also Junstrom v. 
Brown, 6 Vet. App. 264, 266 (1994).  

Private medical records show that the appellant's heart 
disease was first discovered in September 1982 while admitted 
to the Deaconess Hospital.  At that time he was diagnosed 
with a proximal left anterior descending lesion, which was 
corrected by a coronary angioplasty procedure.  He was 
admitted to Deaconess Hospital again in November 1982 and 
then in December 1982, at which times he underwent additional 
catheterization and angioplasty procedures and was diagnosed 
with atherosclerotic heart disease.  A February 1983 
discharge summary from Deaconess Hospital shows that the 
appellant underwent a coronary artery bypass.  A VA 
examination report, dated in January 1984, includes diagnoses 
of severe arteriosclerotic disease status post coronary 
artery bypass surgery and myocardial infarction, and 
hypertensive vascular disease. 

The veteran's SMRs include a December 1983 enlistment 
examination for the Kentucky National Guard, which indicates 
that the appellant reported previously having cardiac bypass 
surgery.  A letter associated with the appellant's SMRs from 
one of the appellant's private physicians, J. F. Ansbro, 
M.D., dated February 1984, explains that the appellant had 
been doing very well since his coronary bypass surgery.  Dr. 
Ansbro recommended that the appellant was "physically able 
to do any kind of work with no restrictions at all.  He does 
wish to become active in the National Guard and I have told 
him this is certainly ok for him to do this with no 
limitations."  The SMRs further show that the veteran's 
cardiac condition was periodically evaluated throughout the 
1980s.  During his period of active duty for training in 
1991, however, the SMRs include no indication that the 
veteran complained of, was diagnosed with, or treated for, 
his heart disease or any symptoms thereof.  

A series of private medical records dated in March 1991 
reveal that on March 21, 1991, the appellant underwent a re-
do of the single coronary artery bypass surgery performed in 
1983.  The initial evaluation report, dated March 19, 1991, 
notes that the veteran had most recently been training troops 
with the National Guard for preparation to go to Saudi 
Arabia.  The appellant had started to feel chest discomfort 
two weeks before admission, which appeared to have been 
triggered by jogging while training to run two miles.  It was 
also noted that the appellant had complained of palpitations 
in the prior spring due to stress at work, at which time 
evidence of an anterior lateral infarct and accompanying 
ischemia was discovered. 

A September 1993 VA heart examination report confirmed the 
appellant's diagnosis of residual postoperative coronary 
artery bypass surgery times two.  Private medical records 
dated in 1995 and 1996 show that the appellant was regularly 
followed for monitoring of his heart disease.  

A November 1995 letter to the appellant from A. M. Booth, 
M.D., a private physician who was involved with the veteran's 
care at the time of the veteran's bypass surgery in 1991, 
notes the appellant's history of having bypass surgery in 
1983 and 1991.  The physician opined that "I do agree with 
your belief that this failure of your original surgery may 
well have been exacerbated by your tour of duty in the 
Persian Gulf given the stress you encountered there.  This 
certainly is consistent with the history that you gave at the 
time." 

An October 1999 VA heart examination report notes that the 
appellant's chart and claims file were reviewed.  The 
examiner noted that the appellant was also interviewed and 
examined by a staff cardiologist.  The history recounted by 
the examiner explains that the appellant was training troops 
for a two-mile run in 1991 when he started to experience 
chest pain.   It was further noted that the appellant stated 
that "the pain from the toe fracture along with the 
emotional stress and physical stress during training the 
troops has caused angina to become accelerated and occur with 
less exertion and then nocturnally at rest . . . ."  The 
diagnosis was atherosclerotic coronary artery disease, status 
post two coronary artery bypass surgeries.  The examiner 
opined that 

[f]rom the [appellant's] history, there appears to 
be a sudden aggravation and acceleration of the 
[appellant's] angina after intense physical and 
emotional stress that he suffered during assignment 
to training troops in California in March 1991.  
The [appellant] subsequently lost his business in 
moving furniture and lost his job as a truck driver 
as a result of that, per his claim.  In our 
opinion, it is very likely that the emotional and 
physical stress aggravated his angina and cause[d] 
acceleration of it to become unstable and requiring 
intervention in March of 1991.  

A February 2001 VA heart examination report was prepared by 
the same examiner and consulting cardiologist that prepared 
the October 1999 VA heart examination report.  The examiner 
recited essentially the same history as was noted in the 
October 1999 report.  The examiner opined that "it is very 
likely that the emotional and physical stress aggravated his 
angina and caused it to accelerate and become unstable 
requiring the intervention in March 1991."  However, it was 
further opined that "[s]ince there is no anatomic assessment 
between 1990 and March 20, 1991, it is less likely than not 
that the [appellant's] heart condition was aggravated during 
his active duty From January 14, 1991 to February 15, 1991." 

The claims file also includes several variously dated written 
statements submitted by the appellant contending that his 
preexisting heart disease was aggravated by his active duty 
for training in 1991.  In several of his written statements, 
the veteran explained that prior to his period of active duty 
for training, his occupation was a truck driver, which 
regularly included the moving of furniture.  In his April 
1996 VA Form 9 (substantive appeal), the appellant states 
that upon entry into active duty for training "I was 
immediately thrust into highly intense training for war.  
Within days I began to experience chest discomfort . . . ."

The January 1997 RO hearing transcript reflects that the 
appellant testified that during his period of active duty for 
training in 1991 he had to engage in physical training, 
including morning runs that resembled basic training.  The 
appellant also testified that he had experienced chest pain 
after performing a two-mile run during this training.  

The transcript of the September 2001 Travel Board hearing 
reflects that appellant testified to training personnel to be 
cooks during his 1991 active duty for training, and that he 
did not participate in any physical training whatsoever.  The 
veteran further testified that he never trained for or ran 
two miles, and that he had no idea where VA got the idea that 
he had participated in such exercise.  The veteran also 
testified that he had no heart problems after 1983 up until 
1991.

As the veteran has been shown by clear an unmistakable 
evidence to have had a chronic heart ailment since 1982, he 
is not entitled to the presumption of soundness under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) for his period of 
active duty for training for the period January 14, 1991 to 
February 15, 1991.  Indeed, as has already been noted, the 
appellant does not claim that his heart disease was incurred 
during active duty for training; rather, he contends that his 
heart disease was aggravated by such service.  

Generally, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a), a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  The Board also notes that 38 U.S.C.A. § 1112(a) 
does not establish a presumption of aggravation for a chronic 
disease, such as cardiovascular disease which existed prior 
to service but was first shown to a compensable degree within 
the presumptive period following service.  Instead, the 
determination as to whether a preexisting chronic disease was 
aggravated by service is to be evaluated in the same manner 
as with any other preexisting disease, i.e., it must be 
determined whether the evidence shows an increase in 
disability during service beyond the natural progress of the 
disease.  VAOPGCPREC 14-98, 63 Fed. Reg. 56705 (1998).

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
evidence of record fails to demonstrate that the appellant's 
heart disease was aggravated by active duty for training in 
1991.  In order to find that the appellant's preexisting 
heart disease was aggravated, it must be shown that the 
appellant's heart disease had increased in severity during 
active duty for training in 1991.  In support of his 
aggravation claim, the appellant relies on Dr. Booth's 
November 1995 opinion and the opinion contained in October 
1999 VA examination report, both of which suggest that the 
exacerbation of the appellant's heart disease in March 1991 
was the result of emotional and physical stress incurred 
during his period of active duty for training.  However, the 
Board gives these opinions little or no weight because both 
were offered on the basis of an incorrect and incomplete 
history.  In the case of the November 1995 private medical 
opinion, it does not appear that the physician had an 
opportunity to review the entire claims file.  And in regard 
to both the November 1995 and October 1999 opinions, the 
examiners were under the belief that the appellant had been 
engaged in rigorous physical training - including a two mile 
run during active duty for training in 1991 - and that this 
exercise contributed to an aggravation of his preexisting 
heart disease.  Furthermore, although the appellant has 
submitted written statements and testified in January 1997 
before an RO hearing officer that he did engage in such 
strenuous exercise, in the appellant's most recent hearing, 
before a traveling section of the Board in September 2001, he 
denied that he participated in any sort of physical training 
or exercise while on active duty for training.  As such, the 
Board finds that the medical opinions suggesting that his 
exacerbation of heart disease in March 1991 was aggravated, 
in whole or in part, by physical stress sustained during 
active duty for training in 1991, to be based on incorrect 
data.  

Thus, the Board finds the opinion in the February 2001 VA 
examination report to be better reasoned and is given 
substantially more weight, as it is not based on the 
veteran's history, which is contradictory.  Instead, this 
opinion, which states that "it is less likely than not that 
the [appellant's] heart condition was aggravated during his 
active duty From January 14, 1991 to February 15, 1991," 
relies on the fact that there was no anatomic assessment 
between 1990 and March 20, 1991. Indeed, the Board notes that 
the SMRs fail to show that the appellant had any cardiac 
difficulties while on active duty for training.

Therefore, in view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for heart disease, 
on the basis that it has not been shown that the veteran's 
heart disease was aggravated during active duty for training.


III.  Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001), Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case have informed the 
appellant and his representative of the information and 
evidence necessary to substantiate the claims addressed 
above, and have therefore satisfied the notification 
requirements.  The Board therefore finds that the record as 
it stands is adequate to allow for review of the claims 
addressed above and that no further action by the RO is 
necessary to meet the requirements of the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A 10 percent rating for the service-connected residuals of a 
left great toe fracture is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The service connection claim for heart disease is denied.



		
	FRANK FLOWERS
	Member, Board of Veterans' Appeals



 

